[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER
The Court, having heard the parties and considered their respective submissions, hereby enters a declaratory ruling that Counts One (fraud in the inducement) and Four (tortious interference with business relationships) of the amended arbitration complaint of defendant Morin Brothers Auction Services Corp. a/k/a Morin Brothers Corp. ("Morin") are not permissible claims against the plaintiffs within the meaning of General Statutes § 4-61. Morin is permanently enjoined from submitting, asserting or otherwise presenting evidence on said counts at the pending arbitration proceeding. Defendant American Arbitration Association is permanently enjoined from hearing or otherwise proceeding with arbitration on said counts. Memorandum of Decision to follow.
Solomon, J.